Citation Nr: 1725689	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  07-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an effective date earlier than June 22, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 30 percent disabling prior to February 9, 2015, and in excess of 70 percent disabling from February 9, 2015 to May 10, 2016, for PTSD.

3. Entitlement to an effective date earlier than February 9, 2015, for the grant of total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney




ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2005 and March 2017 rating decisions of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  

In order to clarify the procedural history of this case, the Board notes that in November 2002 the Veteran filed a claim for PTSD.  This claim was denied in a June 2003 rating decision and the Veteran filed a Notice of Disagreement (NOD) in July 2003.  The RO issued a Statement of the Case (SOC) in September 2003.  Thereafter, the Veteran filed a VA Form 9 in June and August 2004.  The August 2004 Form 9 shows the Veteran requested that his appeal be amended to reflect the December 2002 VA examiner's diagnosis of depression with anxiety.  The August 2004 Form 9 also shows the Veteran claimed unemployability.  An August 2005 rating decision denied the Veteran's claim for service connection for depression disorder with anxiety and TDIU.  Thereafter, the Veteran filed a VA Form 9 in January 2006 appealing the August 2005 rating decision.  The Board notes that a February 2006 VA Form 8 lists the service connection claim on appeal as PTSD.  

In a May 2006 decision, the Board denied the Veteran's claim for PTSD and remanded the issues of service connection for depressive disorder with anxiety and TDIU in order for the RO to issue a SOC adjudicating those issues.  In essence, the Board bifurcated the psychological disorder claim on appeal.  The appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and that decision is final based on the evidence then of record.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2016).  

A SOC was issued in March 2007 and the Veteran filed a VA Form 9 in April and June 2007.  Notably, the June 2007 VA Form 9 lists the following issues on appeal: service connection for PTSD; service connection for depressive disorder with anxiety; and TDIU.  A June 2007 deferred rating decision interpreted the Veteran's June 2007 Form 9 as a claim to reopen his previously denied claim for PTSD.  The claim to reopen was denied in a November 21, 2007 rating decision.  In a letter received by the VA in December 2008, the Veteran asserted that his service connection claim for depression was related to his original claim for PTSD and he asserted that he was appealing both claims.  However, the Veteran did not file a NOD or new and material evidence within one year of the November 2007 rating decision and that decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

Additionally, in an August 2010 decision, the Board denied the Veteran's claims for service connection for depression disorder with anxiety and TDIU.  The Veteran appealed this decision to the Court.  In June 2011, the Court granted a Joint Motion for Remand (JMR) vacating the Board's August 2010 decision.  In accordance with the JMR directives, the Board remanded the matter in February 2012 in order to obtain a VA examination.

A VA examination was subsequently obtained in May 2014.  The examiner diagnosed the Veteran with dysthymia and alcohol use disorder.  The examiner opined that it was "less likely than not" that the Veteran had PTSD as he did not meet the DSM-IV criteria for that diagnosis.  The examiner additionally opined that it was "less likely than not" that the diagnosed dysthymia disorder was related to service.  A September 2014 supplemental examination report concurred with the May 2014 examiner's findings.  However, a January 2015 private psychological assessment diagnosed the Veteran with PTSD with concomitant major depressive disorder (MDD) with psychotic features in accordance with DSM-V criteria.  The psychologist opined that it was "at least as likely as not" that the Veteran's PTSD was related to in-service stressors.  Additionally, the psychologist found the Veteran's psychological disorder manifested by "very severe limitations of functioning which causes social and occupational impairment with deficiencies in most areas."  As such, the psychologist found the Veteran unemployable since 2002.  

An August 2015 rating decision granted service connection for PTSD with MDD and psychotic features and established an effective date of June 22, 2004; the date of the Veteran's initial substantive appeal of the June 2003 rating decision (although, as noted above, the Veteran raised his claim for depression disorder in an August 2004 Form 9).  In a November 2015 NOD, the Veteran disagreed with the effective date and staged ratings.  The Veteran asserted that the effective date should have been the date he filed his claim for PTSD; namely November 2002.  

In February 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a VA examination to determine functional impairment caused by the Veteran's service-connected PTSD.  The AOJ was further requested to obtain updated VA treatment records.  Additionally, the AOJ was instructed to issue a SOC in response to the Veteran's NOD with the staged disability ratings and the effective date for the grant of service connection for PTSD.  The Board notes that a VA examination was obtained in May 2016 and has been associated with the claims file.  Additionally, the record reflects that updated VA medical records have also been obtained and associated with the claims file.  Accordingly, with regard to the request for a VA examination and outstanding treatment records, after reviewing the actions of the AOJ the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The request for a SOC is addressed in the Remand section below.

In a June 2016 letter, the Veteran's attorney reiterated that the PTSD claim was originally filed in November 2002.  If the Veteran wishes to pursue a motion for revision or reversal of the May 2006 Board decision on the basis of clear and unmistakable error (CUE), he is free to do so.

The Board notes that a March 2017 rating decision granted an increased staged rating for PTSD of 100 percent, effective May 11, 2016, but denied increased staged ratings prior to May 11, 2016.  As the staged ratings prior to May 11, 2016 are not the maximums allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Further, the March 2017 rating decision granted the Veteran's claim of entitlement to TDIU, effective February 9, 2015.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

The Board also notes that the Veteran's attorney requested certain documents from VA and that request was fulfilled by the VA Records Management Center in June 2016.

Lastly, the Board notes that the March 2017 VA Form 8 incorrectly indicates that a hearing was requested and that a transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however an additional remand is necessary.

In February 2016, the Board remanded the PTSD issues of entitlement to an earlier effective date and increased staged disability ratings.  The Board notes that the issue of increased staged disability ratings was adjudicated in a concurrent March 2017 rating decision and supplemental SOC.  

However, a review of the record shows that the RO still has not issued a SOC adjudicating the Veteran's earlier effective date claim.  Where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Additionally, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  Accordingly, as the RO has not issued a SOC with regard to the PTSD earlier effective date claim, the Board finds a lack of substantial compliance and another remand is necessary.

The Board will defer adjudication of the appeal for entitlement to higher staged PTSD ratings because this issue is inextricably intertwined with the issue of entitlement to an earlier effective date.  The Board notes that the scope of review of the evidence for the increased rating claim could be potentially affected by the RO's assigning of an earlier effective date.  

Lastly, as noted above, a March 2017 rating decision granted service connection for TDIU, with an effective date of February 9, 2015.  In an April 2017 letter, the Veteran's attorney asserted entitlement to an earlier effective date for the grant of TDIU.  Thus, a timely NOD was filed and the Board has recharacterized the issue on appeal as reflected on the cover page.  However, a SOC has not been issued with regard to this issue.  Thus, the Board is required to remand the matter for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:


1. Issue a Statement of the Case as to the issues of entitlement to an effective date earlier than June 22, 2004 for the grant of service connection for PTSD, and entitlement to an effective date earlier than February 9, 2015 for the grant of entitlement to TDIU.  The Veteran should be given an opportunity to perfect an appeal.

2. Thereafter, readjudicate the issue of entitlement to increased staged ratings for PTSD.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







